DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 5/6/2022 and interview held with Mr. Brian Ellsworth on 5/19/22.  An examiner’s amendment is included which amends claims 26, 33, 39.  Claims 26, 30-33, 37-39, 43-46, 48-49, 51-52, 54 are currently pending and have been allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Ellsworth on 5/19/22.

Amendments to the Claims:

1-25.	 (Cancelled)

26.	(Currently Amended) An apparatus comprising a processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
access purchase data associated with purchases of a plurality of objects made using a plurality of consumer profiles, the plurality of objects associated with a plurality of categories;
generate a category association score between at least one pair of categories in the plurality of categories, wherein generating the category association score comprises: 
applying a similarity determination algorithm to the at least one pair of categories to produce a similarity score for the at least one pair of categories, wherein the similarity score for the at least one pair of categories indicates a predicted likelihood of correlation between purchasing behavior associated with a first category in the at least one pair and a second category in the at least one pair of categories, and wherein the predicted likelihood of correlation is determined based on purchase data associated with the plurality of consumer profiles,
performing a smoothing operation on the similarity score to produce a smoothed similarity score for the at least one pair of categories, and 
performing a time discounting adjustment operation on the category association score based on a temporal proximity between a purchase data time associated with the purchase data and an analysis time associated with generating the category association score between the at least one pair of categories; 
receive search terms entered to an input field of a consumer computing device display interface displayed by a consumer computing device associated with a consumer profile; 
determine a first object of the first category of the at least one pair of categories based on the search terms by applying a double log operation to the purchase data time;  
compare the category association score associated with the at least one pair of categories to a category association threshold and, in circumstances in which the category association score satisfies the category association threshold, select a second object of the second category of the at least one pair of categories; and 
transmit, to the consumer computing device, one or more computer-executable instructions causing the consumer computing device to visually display impressions associated with the first object and the second object in the same field of view proximate the input field of the consumer computing device display interface. 

27.	(Cancelled) 

28.	(Cancelled) 

29. 	 (Cancelled) 

30.	(Previously Presented) The apparatus of claim 26, wherein generating the category association score further comprises: 
performing a normalization operation on the smoothed similarity score to generate a normalized category association score, and
wherein the time discounting adjustment operation is performed on the normalized category association score. 

31.	(Previously Presented) The apparatus of claim 26, wherein the first object is an object previously purchased using the consumer profile. 

32.	(Previously Presented) The apparatus of claim 26, wherein the first object of the first category is determined based on using the search terms to query a merchant database.  

33.	(Currently Amended) A computer-executed method comprising: 
accessing purchase data associated with purchases of a plurality of objects made using a plurality of consumer profiles, the plurality of objects associated with a plurality of categories;
generating a category association score between at least one pair of categories in the plurality of categories, wherein generating the category association score comprises: 
applying a similarity determination algorithm to the at least one pair of categories to produce a similarity score for the at least one pair of categories, wherein the similarity score for the at least one pair of categories indicates a predicted likelihood of correlation between purchasing behavior associated with a first category in the at least one pair and a second category in the at least one pair of categories, and wherein the predicted likelihood of correlation is determined based on purchase data associated with the plurality of consumer profiles,
performing a smoothing operation on the similarity score to produce a smoothed similarity score for the at least one pair of categories, and 
performing a time discounting adjustment operation on the category association score based on a temporal proximity between a purchase data time associated with the purchase data and an analysis time associated with generating the category association score between the at least one pair of categories; 
receiving search terms entered to an input field of a consumer computing device display interface displayed by a consumer computing device associated with a consumer profile; 
determining a first object of the first category of the at least one pair of categories based on the search terms by applying a double log operation to the purchase data time;  
comparing the category association score associated with the at least one pair of categories to a category association threshold and, in circumstances in which the category association score satisfies the category association threshold, selecting a second object of the second category of the at least one pair of categories; and
transmitting, to the consumer computing device, one or more computer-executable instructions causing the consumer computing device to visually display impressions associated with the first object and the second object in the same field of view proximate the input field of the consumer computing device display interface. 

34.	(Cancelled)

35.	(Cancelled) 

36.	(Cancelled)

37.	(Previously Presented) The computer-executed method of claim 33, wherein generating the category association score further comprises: 
performing a normalization operation on the smoothed similarity score to generate a normalized category association score, 
wherein the time discounting adjustment operation is performed on the normalized category association score. 

38.	(Previously Presented) The computer-executed method of claim 33, wherein the first object of the first category is determined based on using the search terms to query a merchant database.  

39.	(Currently Amended) One or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions that, when executed on a computer, cause the computer to: 
access purchase data associated with purchases of a plurality of objects made using a plurality of consumer profiles, the plurality of objects associated with a plurality of categories;
generate a category association score between at least one pair of categories in the plurality of categories, wherein generating the category association score comprises: 
applying a similarity determination algorithm to the at least one pair of categories to produce a similarity score for the at least one pair of categories, wherein the similarity score for the at least one pair of categories indicates a predicted likelihood of correlation between purchasing behavior associated with a first category in the at least one pair and a second category in the at least one pair of categories, and wherein the predicted likelihood of correlation is determined based on purchase data associated with the plurality of consumer profiles,
performing a smoothing operation on the similarity score to produce a smoothed similarity score for the at least one pair of categories, and 
performing a time discounting adjustment operation on the category association score based on a temporal proximity between a purchase data time associated with the purchase data and an analysis time associated with generating the category association score between the at least one pair of categories; 
receive search terms entered to an input field of a consumer computing device display interface displayed by a consumer computing device associated with a consumer profile; 
determine a first object of the first category of the at least one pair of categories based on the search terms by applying a double log operation to the purchase data time;  
compare the category association score associated with the at least one pair of categories to a category association threshold and, in circumstances in which the category association score satisfies the category association threshold, select a second object of the second category of the at least one pair of categories; and
transmit, to the consumer computing device, one or more computer-executable instructions causing the consumer computing device to visually display impressions associated with the first object and the second object in the same field of view proximate the input field of the consumer computing device display interface. 

40.	(Cancelled) 

41.	(Cancelled) 

42.	(Cancelled) 

43.	(Previously Presented) The one or more non-transitory computer-readable media of claim 39, wherein generating the category association score further comprises: 
performing a normalization operation on the smoothed similarity score to generate a normalized category association score, 
wherein the time discounting adjustment operation is performed on the normalized category association score. 

44.	(Previously Presented) The one or more non-transitory computer-readable media of claim 39, wherein the first object is an object previously purchased using the first consumer profile. 

45.	(Previously Presented) The one or more non-transitory computer-readable media of claim 39, wherein the first object of the first category is determined based on using the search terms to query a merchant database.   

46.	(Previously Presented) The apparatus of claim 26, wherein the category association score is stored to a matrix dataset associated with the at least one pair of categories. 

47.	(Cancelled)  

48.	(Previously Presented) The apparatus of claim 26, wherein the first object and the second object may be further determined based on consumer profile data drawn from the consumer profile.

49.	(Previously Presented) The computer-executed method of claim 33, wherein the category association score is stored to a matrix dataset associated with the at least one pair of categories. 

50.	(Cancelled)  

51.	(Previously Presented) The computer-executed method of claim 33,  wherein the first object and the second object may be further determined based on consumer profile data drawn from the consumer profile.

52.	(Previously Presented) The one or more non-transitory computer-readable media of claim 39, wherein the category association score is stored to a matrix dataset associated with the at least one pair of categories. 

53.	(Cancelled)  

54.	(Previously Presented) The one or more non-transitory computer-readable media of claim 39, wherein the first object and the second object may be further determined based on consumer profile data drawn from the consumer profile.



REASONS for ALLOWANCE

Claims 26, 30-33, 37-39, 43-46, 48-49, 51-52, 54  as amended herein, are allowed.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Ellsworth on 5/19/22.
The claims are eligible subject matter because the abstract idea is integrated into practical application by being necessarily rooted in technology .   The rejections under 35 U.S.C. 103 of the independent claim was removed in light of the examiner’s amendment and applicant’s amendments and remarks on 5/6/22, especially p. 11-12 of the remarks and applying a double log operation to the purchase data time in the context of determining a similarity determination and performing time discount operations for comparing category association scores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A.  Dicker et al. (US 2010/0191582 A1), a method for presenting item recommendations to a user when the user selects an item to add to a shopping cart and in response to the user's selection, a page generation process generates and returns a page that includes a plurality of recommendations sections, each of which displays item recommendations generated using a different respective recommendation or selection algorithm (e.g., recommendations based on shopping cart contents, recommendations based on purchase history, etc.).

B. Ross (US 2013/0179246 A1), a system for collecting location data, wherein the location data comprises information related to a physical location of a user, retrieving, based at least in part on the collected location data, aggregate data related to the product, the aggregate data comprising at least one of aggregate demand data or aggregate supply data, identifying at least one offer related to the product based at least in part on the collected location data and the retrieved aggregate data; and communicating the offer to the user

C. Parikh et al. (US 2010/0281029 A1), a system for providing recommendations based on branding where a brand preference corresponding to a first brand and a first category may be identified based on user activity and a recommendation is provided to the user based on the brand preference


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624